Citation Nr: 0433026	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  02-15 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
August 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In August 2004, the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is associated with the claims file.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
hypertension was manifested during the veteran's active 
military service, or within one year after his separation 
from active service, or is directly related to military 
service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have occurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed May 2002 rating decision, and a 
September 2002 statement of the case (SOC) that discussed the 
pertinent evidence and the laws and regulations related to 
the claim on appeal.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on his claim.

In addition, in a February 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told that 
with respect to his claim that he needed to submit medical 
evidence of a diagnosis of hypertension within one year of 
his separation from service or continuous treatment for 
hypertension from service to the present.

As it pertained to respective responsibilities, the veteran 
was told to complete VA Form 21-4142, Authorization for 
Release of Information, if he wanted VA to obtain any 
additional private medical records in support of his claim.  
The veteran was further informed that he could submit any 
additional information or evidence to VA, preferably within 
60 days.

In light of the foregoing, the Board finds that the rating 
decision, SOC, and notice letter dated in February 2002 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the current issue 
on appeal, a substantially complete application was received 
in June 2001.  Thereafter, The RO issued a rating decision in 
May 2002.  In February 2002, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claim on appeal, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit pertinent evidence pertaining to 
his claim.  Therefore, the veteran received VCAA notice 
before AOJ adjudication of his claim in May 2002.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  In this regard, throughout 
this appeal process, VA has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
Specifically, VA has associated with the claims folder the 
veteran's service medical records, outpatient treatment 
reports, and private medical records.  The veteran has not 
identified any additional evidence pertinent to his claim, 
not already of record, and there are no additional records to 
obtain.  Moreover, as noted above, the veteran has been 
informed of the type of evidence necessary to substantiate 
his claim, as well as the respective responsibilities of 
himself and VA as it pertains to his claim.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


II.  Factual Background

The veteran's December 1960 service entrance examination 
shows his heart and vascular systems were normal, and his 
blood pressure was 122/70.  Examinations dated in December 
1965, June 1968, June 1969, and August 1972 showed the 
veteran's heart and vascular systems were normal, and his 
blood pressure ranged from 120/70 to 134/82.  A January 1974 
treatment record for chest pain shows a blood pressure 
reading of 148/112.  September 1976 and October 1980 
examination reports shows the veteran's blood pressure was 
130/88 and 130/80.  A May 1982 treatment report shows the 
veteran had high blood pressure that month, tested when he 
was treated for back pain.  The veteran then completed a 
five-day blood pressure evaluation.  All of his readings were 
normal except for two diastolic readings that were above 90.  
The assessment was no elevated blood pressure.  The veteran's 
February 1983 separation examination shows that his heart and 
vascular systems were normal, and his blood pressure was 
120/80.  The veteran reported no history of high blood 
pressure at that time.

An October 1983 VA examination report did not reveal a 
diagnosis of hypertension.  Blood pressure readings were 
136/74 and 134/72.

An October 1990 five-day blood pressure check showed the 
veteran's blood pressure had a diastolic range of 70-92 and a 
systolic range of 120-140.  A subsequent October 1990 report 
reveals that the veteran reported a past medical history of 
having hypertension for a long time.  A November 1990 
hospitalization report shows the veteran's blood pressure was 
110/60.  A November 1991 treatment report reveals that the 
veteran reported that he had borderline hypertension.  In 
January 1995, he was noted to have a blood pressure reading 
of 148/78.

Private treatment records dated between December 2000 and May 
2003 show the veteran's blood pressure readings were between 
116/70 and 152/86.

An April 2001 VA outpatient record shows the veteran sought 
treatment for his hypertension.  On examination, his blood 
pressure was 190/98.  The impression was a history of 
hypertension, uncontrolled.  The veteran's medication was 
adjusted.

A December 2001 VA treatment report shows the veteran's 
hypertension was improved, and a July 2002 VA record shows 
the veteran's hypertension was described as stable.

In his July 2002 notice of disagreement, the veteran 
indicated that he had been on blood pressure medication for 
some time.  He had borderline or high pressure readings for 
many years, since long before he retired in September 1983.  
It did not get better until he was put on blood pressure 
medication a long time prior.

In his October 2002 substantive appeal (VA Form 9), the 
veteran contended that VA had not thoroughly reviewed his 
military records.  He stated that during his service, he 
underwent countless mandatory blood pressure screenings, each 
of a week's duration, for high blood pressure.  At no time 
was he prescribed medication for long term use while others 
who were not mandated to, participated in mandatory 
screening.  The high blood pressure readings continued after 
retirement.  On nearly every visit to a medical facility, his 
blood pressure was a concern to the physician.  The veteran 
indicated that he was not overweight and did not smoke.


In August 2004, the veteran testified before the undersigned 
Veterans Law Judge at the RO.  The veteran indicated that he 
was treated for hypertension at Wurtsmith Air Force Base.  He 
believed that he twice underwent five to eight blood pressure 
checks, at least five or six times per year.  The veteran 
submitted records from the Wurtsmith Air Force Base during 
the hearing.  At the time of that treatment, the veteran did 
not receive medication, nor did the medical personnel 
consider him hypertensive.  However, he was borderline 
hypertensive during that time.  The records he submitted 
showed treatment at Wurtsmith Air Force Base just after 
separation from service.  They show borderline hypertension.  
Any treatment of hypertension before 1991 would be included 
in the veteran's service medical records.  However, he had no 
diagnosis of borderline hypertension before 1991.  The 
veteran estimated that he had been on blood pressure 
medication for five years.  The veteran testified that no 
physicians had opined that his current hypertension was 
related to his service.  At the time of his hearing, the 
veteran also submitted newspaper articles, showing that high 
blood pressure readings were more damaging than previously 
believed.

In August 2004, VA received a waiver of regional office 
consideration of additional evidence he submitted during his 
hearing.


III.  Claim for Service Connection for Hypertension

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as cardiovascular disease, including 
hypertension, if such is shown to have been manifested to a 
compensable degree within one year after the veteran 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

With respect to the veteran's claim, the Board notes that his 
service medical records show that the veteran had an elevated 
blood pressure reading in May 1982.  However, a subsequent 
blood pressure screening, conducted over the course of five 
days, resulted in blood pressure readings that, except for 
two out of 30 diastolic numbers, were normal.  The assessment 
was that the veteran did not have high blood pressure.  
Significantly, physical examination at separation revealed a 
diastolic pressure of 80, a systolic reading of 120, and a 
normal heart and vascular system.  There is also no evidence 
of record to suggest that a hypertensive disorder became 
manifest to a compensable degree within one year after 
separation from his period of active service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2003).  Post-service medical records 
associated with the claims file reveal no evidence of 
hypertension or high blood pressure until October 1990, more 
than seven years following the veteran's separation from 
active military service.

Furthermore, the veteran has testified that he was not 
diagnosed with hypertension until after his treatment at the 
Wurtsmith Air Force Base in 1990.  Moreover, at the time of 
his hearing, in August 2004, the veteran testified that he 
had only been taking blood pressure medication for five 
years, which dates only to 1999.

The Board appreciates the testimony of the veteran at his 
hearing in August 2004.  However, even accepting, for 
purposes of this decision, that the veteran was diagnosed 
with hypertension within a year of separation from service, 
the claims file contains no documented medical evidence to 
show that he manifested this disability to a compensable 
degree, diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more, or a history of 
diastolic pressure predominantly 100 or more, requiring 
continuous medication for control, within one year after 
separation from service.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  Indeed, in the history of the veteran's 
documented medical history, only two blood pressure tests 
produced readings that satisfied this criteria.  In January 
1974, the veteran had a reading of 148/112 and in April 2001, 
he had a reading of 190/98.  These two readings do not show a 
history of hypertension with diastolic readings predominantly 
over 100 or systolic readings predominantly over 160.  
Therefore, throughout out the veteran's treatment for 
hypertension, and certainly during the year after separation, 
he did not meet the criteria for a compensable rating.

While the veteran may sincerely believe that his hypertension 
is the result of service, laypersons are not considered 
competent to offer medical opinions, and testimony to that 
effect does not provide a basis upon which to establish 
service connection.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opinion 
on matter requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The documentary record is of probative value.  The 
first medical evidence showing a diagnosis of hypertension 
was several years after the veteran's separation from 
service.  Furthermore, no medical opinion provides a 
relationship between the veteran's active duty and his 
current high blood pressure diagnosis.  

The Board finds that the preponderance of the evidence is 
against the claim for service connection for hypertension.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.





	                        
____________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



